MEMORANDUM ***
Guillermo Amaya Cruz was found removable under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United States without being admitted or paroled. He petitions for review of the BIA’s decision that he is ineligible to apply for a waiver of inadmissibility under former INA § 212(c), 8 U.S.C. § 1182(c) (1995). He also seeks review of the IJ’s decision that he is ineligible for asylum and withholding of removal.
We lack jurisdiction to review Cruz’s petition because he was convicted of an aggravated felony. See 8 U.S.C. §§ 1252(a)(2)(C), 1227(a)(2)(A)(iii); Calcano-Martinez v. INS, — U.S. -, 121 S.Ct. 2268, 2268-71 150 L.Ed.2d 392 (2001)(“[While] the Court of Appeals ... lacks jurisdiction to hear the petitions for direct review, ... petitioners [may] proceed with their petitions for habeas corpus if they wish to obtain relief.”). We therefore dismiss his petition for review, without prejudice. See id.; INS v. St. Cyr, — U.S.-, 121 S.Ct. 2271, 150 L.Ed.2d 347 (001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.